 
Exhibit 10.1
 
AMENDED AND RESTATED SHARE LENDING AGREEMENT


Dated as of October 2, 2007
 
Between
 
CHARTER COMMUNICATIONS, INC. (“Lender”),
 
and
 
CITIGROUP GLOBAL MARKETS LIMITED (“Borrower”), through CITIGROUP GLOBAL MARKETS
INC., as agent for Borrower (“Agent”),
 
and
 
CITIGROUP GLOBAL MARKETS HOLDINGS INC., as guarantor of Borrower’s obligations
hereunder (the “Guarantor”),
 
and
 
CITIGROUP GLOBAL MARKETS INC., in its capacity as Collateral Agent (as
hereinafter defined).
 
WHEREAS, in connection with the issuance by Lender of $862,500,000 aggregate
principal amount of 2009 Convertible Senior Notes (as defined herein), Lender,
Borrower and Guarantor entered into that certain Share Lending Agreement dated
as of November 22, 2004 (the “Share Lending Agreement”);
 
WHEREAS, Lender, Borrower and Guarantor desire to amend and restate the Share
Lending Agreement in connection with an exchange offer (the “Exchange Offer”)
pursuant to which $363,847,000 aggregate principal amount of 2009 Convertible
Notes are being exchanged for 2027 Convertible Notes (as defined herein) in
order to maintain and extend the Loans (as defined herein) to Borrower under the
Share Lending Agreement;
 
WHEREAS, Agent is entering into this Agreement solely in its capacity as Agent
for Borrower;
 
AND WHEREAS, this AGREEMENT sets forth the terms and conditions under which
Lender and Borrower agree to maintain and extend the Loans made to Borrower
under the Share Lending Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby mutually
covenant and agree as follows:
 


--------------------------------------------------------------------------------



Section 1.  Certain Definitions.  The following capitalized terms shall have the
following meanings:
 
“2009 Convertible Notes” means the $862,500,000 aggregate principal amount of
Convertible Senior Notes due 2009 issued by Lender.
 
“2027 Convertible Notes” means the $479,168,000 aggregate principal amount of
Convertible Senior Notes due 2027 issued by Lender.
 
“Business Day” means a day on which regular trading occurs in the principal
trading market for the Common Stock.
 
“Cash” means any coin or currency of the United States as at the time shall be
legal tender for payment of public and private debts.
 
“Clearing Organization” means The Depository Trust Company, or, if agreed to by
Borrower and Lender, such other securities intermediary at which Borrower (or
Agent) and Lender maintain accounts.
 
“Closing Price” on any day means, with respect to the Common Stock (i) if the
Common Stock is listed on a U.S. securities exchange registered under the
Exchange Act, is traded on The Nasdaq National Market or is included in the OTC
Bulletin Board Service (operated by the National Association of Securities
Dealers, Inc.), the last reported sale price, regular way, in the principal
trading session on such day on such market on which the Common Stock is then
listed or is admitted to trading (or, if the day of determination is not a
Business Day, the last preceding Business Day) and (ii) if the Common Stock is
not so listed or admitted to trading or if the last reported sale price is not
obtainable (even if the Common Stock is listed or admitted to trading on such
market ), the average of the bid prices for the Common Stock obtained from as
many dealers in the Common Stock (which may include Borrower or its affiliates),
but not exceeding three, as shall furnish bid prices available to the Lender.
 
“Collateral” means any Cash or Non-Cash Collateral.  Each of the parties to this
Agreement hereby agree that Cash and each item within the definition of Non-Cash
Collateral shall be treated as a “financial asset” as defined by Section
8-102(a)(9) of the UCC.
 
“Collateral Account” means a securities account of the Collateral Agent
maintained on the books of Citigroup Global Markets Inc., as Securities
Intermediary, and designated “Citigroup Global Markets Inc., as Collateral Agent
of Charter Communications, Inc., as pledgee of Citigroup Global Markets Limited,
as Borrower of Loaned Shares”.  Any Collateral deposited in the Collateral
Account shall be segregated from all other assets and property of the Collateral
Agent, which such segregation may be accomplished by appropriate identification
on the books and records of Collateral Agent, as a “securities intermediary”
within the meaning of the UCC.  The Securities Intermediary
 


--------------------------------------------------------------------------------



acknowledges that the Collateral Account is maintained for the Collateral Agent
and undertakes to treat the Collateral Agent as entitled to exercise the rights
that comprise the Collateral credited to the Collateral Account.  The Collateral
Agent shall establish the Collateral Account upon receiving notice from Borrower
of the occurrence of a Collateral Trigger Event.
 
“Collateral Agent” means Citigroup Global Markets Inc., in its capacity as
collateral agent for Lender hereunder, or any successor thereto under
Section 20.
 
“Collateral Percentage” means 100%.
 
“Collateral Trigger Event” means that the senior unsecured debt rating assigned
to Guarantor (i) by both S&P and Moody’s is at or below A- and A3, respectively
or (ii) by either S&P or Moody’s is at or below BBB+ or Baa1, respectively, or
neither S&P nor Moody’s assigns such a rating to Guarantor.
 
“Convertible Notes” means collectively the 2009 Convertible Notes and the 2027
Convertible Notes.
 
“Common Stock” means shares of Class A Common Stock, par value $.001, of Lender,
or any other security, assets or other consideration (including cash) into which
the Common Stock shall be exchanged or converted as the result of any merger,
consolidation, other business combination, reorganization, reclassification,
recapitalization or other corporate action (including, without limitation, a
reorganization in bankruptcy).
 
“Cutoff Time” shall mean 10:00 a.m. in the jurisdiction of the Clearing
Organization, or such other time on a Business Day by which a transfer of Loaned
Shares must be made by Borrower to Lender, as shall be determined in accordance
with market practice.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Facility Termination Date” means the earlier to occur of (i) the first date as
of which all of the Convertible Notes have been converted, repaid, repurchased,
redeemed or are otherwise no longer outstanding and (ii) October 1, 2027.
 
“FHLMC Certificates” means single-class mortgage participation certificates in
book-entry form backed by single-family residential mortgage loans, the full and
timely payment of interest at the applicable certificate rate and the ultimate
collection of principal of which are guaranteed by the Federal Home Loan
Mortgage Corporation (excluding Real Estate Mortgage Investment Conduit
(“REMIC”) or other multi-class pass-through certificates, pass-through
certificates backed by adjustable rate mortgages and securities paying interest
or principal only).
 


--------------------------------------------------------------------------------



“FNMA Certificates” means single-class mortgage pass-through certificates in
book-entry form backed by single-family residential mortgage loans, the full and
timely payment of interest at the applicable certificate rate and the ultimate
collection of principal of which are guaranteed by the Federal National Mortgage
Association (excluding REMIC or other multi-class pass-through certificates,
pass-through certificates backed by adjustable rate mortgages and securities
paying interest or principal only).
 
“GNMA Certificates” means single-class fully modified pass-through certificates
in book-entry form backed by single-family residential mortgage loans, the full
and timely payment of principal and interest of which is guaranteed by the
Government National Mortgage Association (excluding REMIC or other multi-class
pass-through certificates, pass-through certificates backed by adjustable rate
mortgages and securities paying interest or principal only).
 
“Loan Availability Period” means the period that began on November 22, 2004 and
ended on November 16, 2006.
 
“Loaned Shares” means shares of Common Stock transferred in a Loan hereunder
until such Common Stock (or identical Common Stock) is transferred back to
Lender hereunder.  If, as the result of a stock dividend, stock split or reverse
stock split, the number of outstanding shares of Common Stock is increased or
decreased, then the number of outstanding Loaned Shares shall be proportionately
increased or decreased, as the case may be.  If any new or different security
(or two or more securities) shall be exchanged for the outstanding shares of
Common Stock as the result of any reorganization, merger, consolidation, other
business combination, reclassification, recapitalization or other corporate
action (including, without limitation, a reorganization in bankruptcy), such new
or different security (or such two or more securities collectively) shall,
effective upon such exchange, be deemed to become a Loaned Share in substitution
for the former Loaned Share for which such exchange is made and in the same
proportion for which such exchange was made.  For purposes of return of Loaned
Shares by the Borrower or purchase or sale of securities pursuant to Section 6
or 12, such term shall include securities of the same issuer, class and quantity
as the Loaned Shares as adjusted pursuant to the two preceding sentences.
 
“Market Value” on any day means (i) with respect to Common Stock, the most
recent Closing Price of the Common Stock prior to such day and (ii) with respect
to any Collateral that is (a) Cash, the face amount thereof, (b) a letter of
credit, the undrawn amount thereof and (c) any other security or property, the
market value thereof, as determined by the Collateral Agent, in accordance with
market practice for such securities or property, based on the price for such
security or property as of the most recent close of trading obtained from a
generally recognized source or the closing bid quotation at the most recent
close of trading obtained from such source, plus accrued interest to the extent
not included therein, unless market practice with respect to the valuation of
such
 


--------------------------------------------------------------------------------



securities or property in connection is to the contrary; provided that with
respect to Collateral consisting of (i) Treasuries and Mortgage-Backed
Securities with a maturity of at least one year but less than five years, such
Market Value shall be multiplied by 98%, (ii) Treasuries and Mortgage-Backed
Securities with a maturity of at least five years but less than ten years, such
Market Value shall be multiplied by 97%, and (iii) Treasuries and
Mortgage-Backed Securities with a maturity of at least five years, such Market
Value shall be multiplied by 95%.
 
“Maximum Number of Shares” means 29,845,200 shares of Common Stock, subject to
the following adjustments:
 
(a)  If, as the result of a stock dividend, stock split or reverse stock split,
the number of outstanding shares of Common Stock is increased or decreased, the
Maximum Number of Shares shall, effective as of the payment or delivery date of
any such event, be proportionally increased or decreased, as the case may be.
 
(b)  If, pursuant to a merger, consolidation, other business combination,
reorganization, reclassification, recapitalization or other corporate action
(including, without limitation, a reorganization in bankruptcy), the Common
Stock is exchanged for or converted into cash, securities or other property, the
Maximum Number of Shares shall, effective upon such exchange, be adjusted by
multiplying the Maximum Number of Shares at such time by the number of
securities, the amount of cash or the fair market value of any other property
exchanged for one share of Common Stock in such event.
 
(c)  Upon the termination of any Loan pursuant to Section 6(a), the Maximum
Number of Shares shall be reduced by the number of Loaned Shares surrendered by
Borrower to Lender; provided that if the number of Loaned Shares offered and
sold by Borrower in any registered public offering under the Securities Act is
less than the number of shares of Common Stock constituting the Loan made in
connection with such registered public offering (such difference, the “Unsold
Amount”), any termination of a Loan of the Unsold Amount prior to the date 30
calendar days following the date of the Borrowing Notice with respect to such
Loan shall not so reduce the Maximum Number of Shares.
 
“Moody’s” means Moody’s Investors Service and its successors.
 
“Mortgage-Backed Securities” means FHLMC Certificates, FNMA Certificates or GNMA
Certificates, but excluding zero-coupon securities.
 
“Non-Cash Collateral” means (i) any evidence of indebtedness issued, or directly
and fully guaranteed or insured, by the United States of America or any agency
or instrumentality thereof, including Treasuries and Mortgage-Backed Securities;
(ii) any deposits, certificates of deposit or acceptances of any institution
which is a member of the Federal Reserve System having combined capital and
surplus and undivided profits of not less than $500 million at the time of
deposit (and which may include the Collateral Agent or any affiliate of the
 


--------------------------------------------------------------------------------



Collateral Agent so long as the Collateral Agent is other than Borrower or an
affiliate of Borrower); (iii) any marketable obligations of any Person that is
fully and unconditionally guaranteed by a bank referred to in clause (ii); (iv)
any repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or issued by any agency thereof and backed as to timely
payment by the full faith and credit of the United States of America; (v)
commercial paper of any corporation incorporated under the laws of the United
States or any State thereof that is rated “investment grade” A-1 by S&P or P-1
by Moody’s; (vi) any money market funds (including, but not limited to, money
market funds managed by the Collateral Agent or an affiliate of the Collateral
Agent) registered under the Investment Company Act of 1940, as amended; (vii)
any letter of credit issued by a bank referred to in clause (ii); and (viii) all
proceeds of the foregoing; provided that in no event shall Non-Cash Collateral
include “margin stock” as defined by Regulation U of the Board of Governors of
the Federal Reserve System.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Intermediary” means a “securities intermediary” as defined by
Section 8-102(a)(14) of the UCC.
 
“Treasuries” means negotiable debt obligations issued by the U.S. Treasury
Department.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof and as it may be amended from time to time.
 
Section 2.  Loans of Shares; Transfers of Loaned Shares
 
(a)  During the Loan Availability Period, Lender loaned to Borrower 116,949,300
shares of Common Stock, of which 29,845,200 shares of Common Stock remain
outstanding as of the date hereof.  Such loans were made subject to the terms of
the Share Lending Agreement (each such issuance and loan, a “Loan”) and were
confirmed by a schedule and receipt listing the Loaned Shares provided by
Borrower to Lender (the “Confirmation”).  Such Confirmation constitutes
conclusive evidence with respect to the Loan, including the number of shares of
Common Stock that are the subject of the Loan to which the Confirmation relates,
until such Loan is terminated and the Loaned Shares are returned to Lender in
accordance with this Agreement.
 


--------------------------------------------------------------------------------



Section 3.  Collateral.
 
(a)  Prior to the occurrence of a Collateral Trigger Event, Borrower will not be
required and is under no obligation to provide any Collateral to Lender for any
Loan hereunder.
 
(b)  Upon the occurrence of a Collateral Trigger Event, Borrower shall notify
Lender and Collateral Agent in writing and upon receipt of such notice, the
Collateral Agent shall establish the Collateral Account and, unless otherwise
agreed by Borrower and Lender, Borrower shall, within five business days,
transfer to Collateral Agent, for deposit to the Collateral Account, Collateral
with a Market Value at least equal to the Collateral Percentage of the Market
Value of all outstanding Loaned Shares.
 
(c)  Following the occurrence and during the continuance of a Collateral Trigger
Event, unless otherwise agreed by Borrower and Lender, Borrower shall, prior to
or concurrently with the transfer of the Loaned Shares to Borrower, but in no
case later than the close of business on the day of such transfer, transfer to
Collateral Agent, for deposit to the Collateral Account, Collateral with a
Market Value at least equal to the Collateral Percentage of the Market Value of
the Loaned Shares as of the date of such transfer.
 
(d)  Any Collateral transferred by Borrower to Collateral Agent shall be
security for Borrower’s obligations in respect of the Loaned Shares and for any
other obligations of Borrower to Lender hereunder.  Borrower hereby pledges
with, assigns to, and grants Collateral Agent for the benefit of Lender a
continuing first priority security interest in, and a lien upon, all of
Borrower’s right, title and interest in and to the Collateral, whether now
existing or hereafter acquired or arising, together with all proceeds thereof,
which security interest shall not attach, in the case of Section 3(c) above,
until the transfer of the Loaned Shares by Lender to Borrower.  To provide for
the effectiveness, validity, enforceability, perfection and priority of Lender's
rights as a secured party, Borrower acknowledges that Collateral Agent has
obtained control of the Collateral within the meaning of Sections 8-106 and
9-106 of the UCC, and Collateral Agent acknowledges that it has control of the
Collateral on behalf of Lender within the meaning of Section 8-106(d)(3) of the
UCC.  Notwithstanding anything to the contrary herein or in the UCC, Lender may
not use or invest the Collateral and Collateral Agent shall take no instruction
from Lender regarding the use or investment of Collateral.
 
(e)  Following written notice by Borrower to Lender that any Collateral Trigger
Event no longer exists, Collateral Agent shall release to Borrower Collateral
with a Market Value equal to the Collateral Percentage of the Market Value of
all outstanding Loaned Shares.  Such transfer of Collateral shall be made no
later than the Cutoff Time on the Business Day immediately following the day
that Borrower provides such written notice.
 


--------------------------------------------------------------------------------



(f)  Following the transfer to Lender of Loaned Shares pursuant to Section 6,
Collateral Agent shall release to Borrower Collateral with a Market Value equal
to the Collateral Percentage of the Market Value of the Loaned Shares so
transferred but only to the extent that immediately following such transfer of
Collateral, no Collateral Deficit would exist.  Such transfer of Collateral
shall be made no later than the Cutoff Time on the day the Loaned Shares are
transferred, or if such day is not a day on which a transfer of such Collateral
may be effected under Section 13, or if the transfer of Loaned Shares by Lender
to Borrower occurs after the Cutoff Time on such day, then in each case the next
day on which such a transfer may be effected.
 
(g)  If Borrower transfers Collateral to Collateral Agent pursuant to Section
3(c) above, and Lender does not transfer the Loaned Shares to Borrower, Borrower
shall have the absolute right to the return of the Collateral; and if Lender
transfers Loaned Shares to Borrower and Borrower does not transfer Collateral to
Collateral Agent when required pursuant to Section 3(c) above, Lender shall have
the absolute right to the return of the Loaned Shares.
 
(h)  Borrower may, upon notice to Lender and Collateral Agent, substitute
Collateral for Collateral securing any Loan or Loans; provided that such
substituted Collateral shall have a Market Value such that the aggregate Market
Value of such substituted Collateral, together with all other Collateral, shall
equal or exceed the Collateral Percentage of the Market Value of the Loaned
Shares as of the date of such substitution.
 
Section 4.  Mark To Market.
 
(a)  If at the close of trading on any Business Day prior to the Facility
Termination Date following the occurrence and during the continuance of a
Collateral Trigger Event the aggregate Market Value of all Collateral shall be
less than the Collateral Percentage of the Market Value of all the outstanding
Loaned Shares (a “Collateral Deficit”), Lender may, by notice to Borrower and
Collateral Agent, demand that Borrower transfer to Collateral Agent, for deposit
to the Collateral Account, no later than the following Business Day, additional
Collateral so that the Market Value of such additional Collateral, when added to
the Market Value of all other Collateral, shall equal or exceed the Collateral
Percentage of the Market Value of the Loaned Shares on such Business Day of
determination.
 
(b)  If at the close of trading on any Business Day prior to the Facility
Termination Date the aggregate Market Value of all Collateral shall be greater
than the Collateral Percentage of the Market Value of all the outstanding Loaned
Shares (a “Collateral Excess”), Borrower may, by notice to Lender and Collateral
Agent, demand that Collateral Agent transfer to Borrower such amount of the
Collateral selected by Borrower so that the Market Value of the Collateral,
after deduction of such amounts, shall thereupon be at least equal to the
Collateral
 

--------------------------------------------------------------------------------


 
Percentage of the Market Value of the Loaned Shares on such Business Day of
determination.
 
(c)  Notwithstanding the foregoing, with respect to any outstanding Loans
secured by Collateral, the respective rights of Lender and Borrower under
Section 4(a) and Section 4(b) may be exercised only where a Collateral Excess or
Collateral Deficit exceeds 2% of the Market Value of the Loaned Shares.
 
Section 5.  Loan Fee.  Borrower paid Lender a single loan fee per Loan (a “Loan
Fee”) equal to $.001 per Loaned Share included in such Loan.
 
Section 6.  Loan Terminations.
 
(a)  Borrower may terminate all or any portion of a Loan on any Business Day by
giving written notice thereof to Lender and transferring the corresponding
number of Loaned Shares to Lender, without any consideration being payable in
respect thereof by Lender to Borrower.  Any such loan termination shall be
effective upon delivery of the Loaned Shares in accordance with the terms
hereof.
 
(b)  All outstanding Loans, if any, shall terminate on the Facility Termination
Date and all Loaned Shares then outstanding, if any, shall be delivered by
Borrower to Lender, without any consideration being payable in respect thereof
by Lender to Borrower, no later than the fifth Business Day following the
Facility Termination Date.
 
(c)  If on any date, the number of Loaned Shares exceeds the Maximum Number of
Shares, the number of Loaned Shares in excess of the Maximum Number of Shares
shall be delivered by Borrower to Lender, without any consideration being
payable in respect thereof by Lender to Borrower, no later than the third
Business Day following such date.
 
(d)  If a Loan is terminated upon the occurrence of a Default as set forth in
Section 11, the Loaned Shares shall be delivered by Borrower to Lender, without
any consideration being payable in respect thereof by Lender to Borrower, no
later than the third Business Day following the termination date of such Loan as
provided in Section 11.  
 
Section 7.  Distributions.
 
(a)  If at any time when there are Loaned Shares outstanding under this
Agreement, Lender pays a cash dividend or makes a cash distribution in respect
of its outstanding Common Stock, Borrower shall pay to Lender (whether or not
Borrower is a holder of any or all of the outstanding Loaned Shares), within one
Business Day after the payment of such dividend or distribution, an amount in
cash equal to the product of (i) the amount per share of such dividend or
distribution and (ii) the number of Loaned Shares outstanding at such time.
 


--------------------------------------------------------------------------------



(b)  If at any time when there are Loaned Shares outstanding under this
Agreement, Lender makes a distribution in respect of its outstanding Common
Stock (in liquidation or otherwise) in property or securities, including any
options, warrants, rights or privileges in respect of securities (other than a
distribution of Common Stock, but including any options, warrants, rights or
privileges exercisable for, convertible into or exchangeable for Common Stock)
to the then holder or holders of such Loaned Shares (a “Non-Cash Distribution”),
Borrower shall deliver to Lender in kind (whether or not Borrower is a holder of
any or all of the outstanding Loaned Shares), within one Business Day after the
date of such Non-Cash Distribution, the property or securities so distributed in
an amount (the “Delivery Amount”) equal to the product of (i) the amount per
share of Common Stock of such Non-Cash Distribution and (ii) the number of
Loaned Shares outstanding at such time; provided that in lieu of such delivery,
Borrower may deliver to Lender the market value of the Delivery Amount, as
determined by the Agent in accordance with market practice for the property or
securities constituting the Non-Cash Distribution.
 
Section 8.  Rights in Respect of Loaned Shares.
 
(a)  Subject to the terms of this Agreement, including Borrower’s obligation to
return the Loaned Shares in accordance with the terms of this Agreement, and
except as otherwise agreed by Borrower and Lender, Borrower and any subsequent
transferee of Loaned Shares shall have all of the incidents of ownership in
respect of any Loaned Shares, including the right to transfer the Loaned Shares
to others.  Lender hereby waives the right to vote, or to provide any consent or
to take any similar action with respect to, the Loaned Shares in the event that
the record date or deadline for such vote, consent or other action falls during
the term of the Loan.  Borrower agrees that it and any of its affiliates that
are the record owner of any Loaned Shares will not vote such Loaned Shares on
any matter submitted to a vote of Lender’s stockholders generally.
 
Section 9.  Representations and Warranties.
 
(a)  Each of Borrower and Lender represent and warrant to the other that:
 
(i)  it has full power to execute and deliver this Agreement, to enter into the
Loans contemplated hereby and to perform its obligations hereunder;
 
(ii)  it has taken all necessary action to authorize such execution, delivery
and performance;
 
(iii)  this Agreement constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms; and
 
(iv)  the execution, delivery and performance of this Agreement does not and
will not violate, contravene, or constitute a default under, (A)
 

--------------------------------------------------------------------------------


 
its certificate of incorporation, bylaws or other governing documents, (B) any
laws, rules or regulations of any governmental authority to which it is subject,
(C) any contracts, agreements or instrument to which it is a party or (D) any
judgment, injunction, order or decree by which it is bound.
 
(b)  Lender represents and warrants to Borrower, as of the date hereof, that the
Loaned Shares and all other outstanding shares of Common Stock of the Company
have been duly authorized and are validly issued, fully paid nonassessible
shares of Common Stock; and the stockholders of Lender have no preemptive rights
with respect to the Loaned Shares.
 
(c)  Lender represents and warrants to Borrower, as of the date hereof, that the
outstanding shares of Common Stock are quoted on The NASDAQ Global Market.
 
(d)  The representations and warranties of Borrower and Lender under this
Section 9 shall remain in full force and effect at all times during the term of
this Agreement and shall survive the termination for any reason of this
Agreement.
 
Section 10.  Covenants.
 
(a)  Borrower covenants and agrees with Lender that (i) it will not hedge any
short position resulting from the sale of any Loaned Shares (except in
connection with a hedge of the Convertible Notes) and (ii) at all times when it
is the record owner of, or has the power to give instructions or entitlement
orders with respect to, any Loaned Shares, it will not transfer or dispose of
such Loaned Shares, in each case except for the purpose of directly or
indirectly facilitating the hedging of the Convertible Notes by the holders
thereof.
 
(b)  The parties hereto acknowledge that Borrower has informed Lender that
Borrower is a “financial institution” within the meaning of Section 101(22) of
Title 11 of the United States Code (the “Bankruptcy Code”). The parties hereto
further acknowledge and agree that (i) each Loan hereunder is intended to be a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code; and (ii) each and every transfer of funds, securities and other
property under this Agreement is intended to be a “settlement payment” or a
“margin payment,” as such terms are used in Sections 362(b)(6) and 546(e) of the
Bankruptcy Code.
 
(c)  Lender shall, no later than five Business Days prior to any repurchase of
Common Stock, give Borrower a written notice of such repurchase (a “Repurchase
Notice”) if, following such repurchase, the Outstanding Borrow Percentage after
giving effect to such repurchase would be greater by 0.5% than the Outstanding
Borrow Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Outstanding
Borrow Percentage as of the date hereof).  The “Outstanding Borrow Percentage”
as of any day is the fraction (A) the numerator of which is the number of Loaned
Shares outstanding on such day and (B) the denominator of which is the
 


--------------------------------------------------------------------------------


 
number of shares of Common Stock outstanding on such day, including such Loaned
Shares.
 
Section 11.  Events of Default.
 
(a)  All Loans may, at the option of the Lender by a written notice to Borrower
(which option shall be deemed exercised, even if no notice is given, immediately
on the occurrence of an event specified in either Section 11(a)(iii) or Section
11(a)(iv) below), be terminated (i) immediately on the occurrence of any of the
events set forth in Section 11(a)(iii) or Section 11(a)(iv) below and (ii) two
Business Days following such notice on the occurrence of any of the other events
set forth below, (each, a “Default”):
 
(i)  Borrower fails to deliver Loaned Shares to Lender as required by Section 6;
 
(ii)  Borrower fails to deliver or pay to Lender when due any cash, securities
or other property as required by Section 7;
 
(iii)  the filing by or on behalf of Borrower of a voluntary petition or an
answer seeking reorganization, arrangement, readjustment of its debts or for any
other relief under any bankruptcy, reorganization, receivership, compromise,
arrangement, insolvency, readjustment of debt, dissolution, winding-up or
liquidation or similar act or law, of any state, federal or other applicable
foreign jurisdictions, now or hereafter existing (“Bankruptcy Law”), or any
action by Borrower for, or consent or acquiescence to, the appointment of a
receiver trustee or other custodian of Borrower, or of all or a substantial part
of its property; or the making by Borrower of a general assignment for the
benefit of creditors; or the admission by Borrower in writing of its inability
to pay its debts as they become due;
 
(iv)  the filing of any involuntary petition against Borrower in bankruptcy or
seeking reorganization, arrangement, readjustment of its debts or for any other
relief under any Bankruptcy Law and an order for relief by a court having
jurisdiction in the premises shall have been issued or entered therein; or any
other similar relief shall be granted under any applicable federal or state law
or law of any other applicable foreign jurisdictions; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee or other officer having similar powers over
Borrower or over all or a part of its property shall have been entered; or the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or of all or a substantial part of its property; or the issuance of a
warrant of attachment, execution or similar process against any substantial part
of the property of Borrower; and continuance of any such event for 15
consecutive calendar
 

--------------------------------------------------------------------------------


 
       days unless dismissed, bonded to the satisfaction of the court having
jurisdiction in the premises or discharged;
 
(v)  Borrower fails to provide any indemnity as required by Section 14;
 
(vi)  Borrower notifies Lender of its inability to or intention not to perform
its obligations hereunder or otherwise disaffirms, rejects or repudiates any of
its obligations hereunder; or
 
(vii)  any representation made by Borrower in this Agreement or in connection
with any Loan or Loans hereunder shall be incorrect or untrue in any material
respect during the term of any Loan hereunder or Borrower fails to comply in any
material respect with any of its covenants under this Agreement.
 
Section 12..  Lender’s Remedies.
 
(a)  Notwithstanding anything to the contrary herein, if, upon the termination
of any Loan by Lender under Section 11 and, at the time of such termination, the
purchase of Common Stock in an amount equal to all or any portion of the Loaned
Shares to be delivered to Lender in accordance with Section 6(d) (i) shall be
prohibited by any law, rules or regulation of any governmental authority to
which it is or would be subject, (ii) shall violate, or would upon such purchase
likely violate, any order or prohibition of any court, tribunal or other
governmental authority,  (iii) shall require the prior consent of any court,
tribunal or governmental authority prior to any such repurchase, (iv) would
subject Borrower, in the sole reasonable judgment of Borrower, to any liability
or potential liability under any applicable federal securities laws (including,
without limitation, Section 16 of the Exchange Act), or (v) shall be
commercially impracticable, in the reasonable judgment of Borrower, in the time
period required by Section 6(d) (each of (i), (ii), (iii), (iv) and (v), a
“Legal Obstacle”), then, in each case, Borrower shall immediately notify Lender
of the Legal Obstacle and the basis therefor, whereupon Borrower's obligations
under Section 6(d) shall be suspended until such time as no Legal Obstacle with
respect to such obligations shall exist (a “Repayment Suspension”).  Following
the occurrence of and during the continuation of any Repayment Suspension,
Borrower shall use its reasonable best efforts to remove or cure the Legal
Obstacle as soon as practicable.  If Borrower is unable to remove or cure the
Legal Obstacle within five Business Days of the termination of any Loan by
Lender under Section 11, Borrower shall pay to Lender, in lieu of the delivery
of Loaned Shares in accordance with Section 6(d), an amount in immediately
available funds (the “Replacement Cash”) equal to the product of the Closing
Price as of the Business Day immediately preceding the date Borrower makes such
payment and the number of Loaned Shares otherwise required to be delivered.
 


--------------------------------------------------------------------------------



(b)  If Borrower shall fail to deliver Loaned Shares to Lender pursuant to
Section 6(d) when due, then, in addition to any other remedies available to
Lender under this Agreement or under applicable law, Lender shall have the right
(upon prior written notice to Borrower) to purchase a like amount of Loaned
Shares (“Replacement Shares”) in the principal market for such securities in a
commercially reasonable manner; provided that if any Repayment Suspension shall
exist and be continuing, Lender may not exercise its right to purchase
Replacement Shares unless Borrower shall fail to pay the Replacement Cash to
Lender when due in accordance with Section 12(a) above.  To the extent Lender
shall exercise such right, Borrower’s obligation to return a like amount of
Loaned Shares or to pay the Replacement Cash, as applicable, shall terminate and
Borrower shall be liable to Lender for the purchase price of Replacement Shares
(plus all other amounts, if any, due to Lender hereunder), all of which shall be
due and payable within one Business Day of notice to Borrower by Lender of the
aggregate purchase price of the Replacement Shares.  The purchase price of
Replacement Shares purchased under this Section 12 shall include broker’s fees
and commissions and all other reasonable costs, fees and expenses related to
such purchase; provided that Borrower shall not be liable for any broker’s fees
and commissions to the extent that an affiliate of Borrower offered to act as
broker for purchases of Replacement Shares and Lender elected to use a different
broker.
 
Section 13.  Transfers.
 
(a)  All transfers of Loaned Shares to Lender hereunder shall be made by the
crediting by a Clearing Organization of such financial assets to the
transferee’s “securities account” (within the meaning of Section 8-501 of the
UCC) maintained with such Clearing Organization.  In every transfer of
“financial assets” (within the meaning of Section 8-102 of the UCC) hereunder,
the transferor shall take all steps necessary (a) to effect a delivery of such
financial assets to the transferee under Section 8-301 of the UCC, or to cause
the creation of a security entitlement in favor of the transferee in such
financial assets under Section 8-501 of the UCC, (b) to enable the transferee to
obtain “control” (within the meaning of Section 8-106 of the UCC) of such
financial assets, and (c) to provide the transferee with comparable rights under
any corresponding law or regulation of any other applicable jurisdiction.
 
(b)  All transfers of cash hereunder to Borrower or Lender shall be by wire
transfer in immediately available, freely transferable funds.
 
(c)  A transfer of securities or cash may be effected under this Section 13 on
any day except (i) a day on which the transferee is closed for business at its
address set forth in Section 18 or (ii)  a day on which a Clearing Organization
or wire transfer system is closed, if the facilities of such Clearing
Organization or wire transfer system are required to effect such transfer.
 


--------------------------------------------------------------------------------



Section 14 .  Indemnities.  
 
(a)  Lender hereby agrees to indemnify and hold harmless Borrower and its
affiliates and its former, present and future directors, officers, employees and
other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses (and losses relating to Borrower’s market activities as
a consequence of becoming, or of the risk of becoming, subject to Section 16(b)
under the Exchange Act, including without limitation, any forbearance from
market activities or cessation of market activities and any losses in connection
therewith or with respect to this Agreement) incurred or suffered by any such
person or entity directly or indirectly arising from, by reason of, or in
connection with, (i) any breach by Lender of any of its representations or
warranties contained in Section 9 or (ii) any breach by Lender of any of its
covenants or agreements in this Agreement.
 
(b)  Borrower hereby agrees to indemnify and hold harmless Lender and its
affiliates and its former, present and future directors, officers, employees and
other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses incurred or suffered by any such person or entity
directly or indirectly arising from, by reason of, or in connection with (i) any
breach by Borrower of any of its representations or warranties contained in
Section 9 or (ii) any breach by Borrower of any of its covenants or agreements
in this Agreement.
 
(c)  In case any claim or litigation which might give rise to any obligation of
a party under this Section 14 (each an “Indemnifying Party”) shall come to the
attention of the party seeking indemnification hereunder (the “Indemnified
Party”), the Indemnified Party shall promptly notify the Indemnifying Party in
writing of the existence and amount thereof; provided that the failure of the
Indemnified Party to give such notice shall not adversely affect the right of
the Indemnified Party to indemnification under this Agreement, except to the
extent the Indemnifying Party is materially prejudiced thereby.  The
Indemnifying Party shall promptly notify the Indemnified Party in writing if it
accepts such claim or litigation as being within its indemnification obligations
under this Section 14.  Such response shall be delivered no later than 30 days
after the initial notification from the Indemnified Party; provided that, if the
Indemnifying Party reasonably cannot respond to such notice within 30 days, the
Indemnifying Party shall respond to the Indemnified Party as soon thereafter as
reasonably possible.
 
(d)  An Indemnifying Party shall be entitled to participate in and, if (i) in
the judgment of the Indemnified Party such claim can properly be resolved by
money damages alone and the Indemnifying Party has the financial resources to
pay such damages and (ii) the Indemnifying Party admits that this indemnity
fully covers the claim or litigation, the Indemnifying Party shall be entitled
to direct the defense of any claim at its expense, but such defense shall be
conducted by legal counsel reasonably satisfactory to the Indemnified Party.  An
Indemnified Party
 

--------------------------------------------------------------------------------


 
shall not make any settlement of any claim or litigation under this Section 14
without the written consent of the Indemnifying Party.
 
Section 15.  Termination Of Agreement.
 
(a)  This Agreement may be terminated (i) at any time by the written agreement
of Lender and Borrower, or (ii) by Lender upon the occurrence of a Default.
 
(b)  Unless otherwise agreed by Borrower and Lender, the provisions of Section
14 shall survive the termination of this Agreement.
 
Section 16.  [Omitted].
 
Section 17. Guarantee.  Guarantor shall execute a guarantee in favor of Lender
substantially in the form attached hereto as Annex A (the “Guarantee”) that will
guaranty all obligations of Borrower with respect to this Agreement.
 
Section 18.  Notices.
 
(a)  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given when received.
 
(b)  All such notices and other communications shall be directed to the
following address:
 
(i)  If to Borrower or Agent to:
 
Citigroup Global Markets Inc.
390 Greenwich Street
New York, NY  10013
Telephone:  212-723-7323
Telecopier:  212-723-8871
Attention: Suvir Thadani


--------------------------------------------------------------------------------



(ii) If to Lender to:
 
Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, Missouri 63131
Attention: Executive Vice President and General Counsel
Telecopier No.: (314) 965-0555
 
With a copy to:
 
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166
Attention: Dennis J. Friedman, Esq.
Telecopier No.: (212) 351-6201
 
In the case of any party, at such other address as may be designated by written
notice to the other parties.
 
Section 19.  Governing Law; Submission To Jurisdiction; Severability.
 
(a)  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, but excluding any choice of law provisions that
would require the application of the laws of a jurisdiction other than New York.
 
(b)  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY SUCH COURT, SOLELY
FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS
OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY LOAN
HEREUNDER AND (B) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF
RESIDENCE OR DOMICILE.
 
(c)  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT THAT IT MAY HAVE TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(d)  To the extent permitted by law, the unenforceability or invalidity of any
provision or provisions of this Agreement shall not render any other provision
or provisions herein contained unenforceable or invalid.
 


--------------------------------------------------------------------------------



Section 20..  Designation of Replacement Collateral Agent.  If at any time while
this Agreement is in effect (i) Citigroup Global Markets Inc. ceases to be a
Securities Intermediary or (ii) Lender shall determine, in its sole discretion,
that any of the relationships by or among the parties hereto are reasonably
likely to prevent Lender from acquiring, or jeopardize the continuation of, a
first priority security interest in any Collateral, Lender shall be entitled,
following the occurrence and during the continuance of any Collateral Trigger
Event, to designate a bank or trust company reasonably satisfactory to Borrower
as a successor Collateral Agent.  In the event of a designation of a successor
Collateral Agent, each of the parties to this Agreement agrees to take all such
actions as are reasonably necessary to effect the transfer of rights and
obligations of Citigroup Global Markets Inc. as Collateral Agent hereunder to
such successor Collateral Agent, including the execution and delivery of
amendments to this Agreement as shall be necessary to effect such designation
and transfer.
 
Section 21.  Counterparts.  This Agreement may be executed in any number of
counterparts, and all such counterparts taken together shall be deemed to
constitute one and the same agreement.
 


 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto to have executed this Share Lending
Agreement as of the date and year first above written.
 


 
CHARTER COMMUNICATIONS, INC. as Lender
 
 
 
CITIGROUP GLOBAL MARKETS LIMITED as Borrower
 
By: /s/ Thomas J. Degnan
    Name: Thomas J. Degnan    
Title: Vice President - Finance and Corporate Treasurer
 
 
 
 
By: /s/ Daniel Richards
Name: Daniel Richards
Title: Managing Director
 
 



 
CITIGROUP GLOBAL MARKETS INC. as Collateral Agent
 
 
CITIGROUP GLOBAL MARKETS INC. as Agent
 
By: /s/ Daniel Richards
Name: Daniel Richards
Title: Managing Director
 
 
 
 
By: /s/ Daniel Richards
Name: Daniel Richards
Title: Managing Director
 
 




           





--------------------------------------------------------------------------------



Annex A


Form of Guarantee




Guarantee, dated as of October 2, 2007, of CITIGROUP GLOBAL MARKETS HOLDINGS
INC., aNew York corporation (the “Guarantor”), in favor of CHARTER
COMMUNICATIONS, INC. (the “Counterparty”).


1.           Guarantee.  In order to induce the Counterparty to amend and
restate as of the date hereof the Share Lending Agreement, dated as of November
22, 2004 (the “Agreement” and as such Agreement is amended and restated as of
the date hereof, the “Amended and Restated Agreement”), with the Guarantor's
wholly-owned subsidiary Citigroup Global Markets Limited (“Citigroup”), the
Guarantor absolutely and unconditionally guarantees to the Counterparty, its
successors and permitted assigns, the prompt payment of all amounts payable by
Citigroup under the Amended and Restated Agreement, whether due or to become
due, secured or unsecured, joint or several after taking into account the
proceeds of liquidation of any collateral or other security held by the
Counterparty (the “Obligations”) all without regard to any counterclaim,
set-off, deduction or defense of any kind which Citigroup or the Guarantor may
have or assert, and without abatement, suspension, deferment or diminution on
account of any event or condition whatsoever; providedhowever, that Guarantor’s
obligations under this Guarantee shall be subject to Citigroup’s defenses,
rights to set-off, counterclaim or withhold payment as provided in the Amended
and Restated Agreement.  Any capitalized term used herein and not otherwise
defined shall have the meaning assigned to it in the Amended and Restated
Agreement.


--------------------------------------------------------------------------------



2.           Nature of Guarantee.  This Guarantee is a guarantee of payment and
not of collection.  The Counterparty shall not be obligated, as a condition
precedent to performance by the Guarantor hereunder, to file any claim relating
to the Obligations in the event that Citigroup becomes subject to a bankruptcy,
reorganization or similar proceeding, and the failure of the Counterparty to
file a claim shall not affect the Guarantor's obligations hereunder.  This
Guarantee shall continue to be effective or be reinstated if any payment to the
Counterparty by Citigroup on account of any Obligation is returned to Citigroup
or is rescinded upon the insolvency, bankruptcy or reorganization of Citigroup.


3.           Consents, Waivers and Renewals.  The Guarantor agrees that the
Counterparty may at any time and from time to time, either before or after the
maturity thereof, without notice to or further consent of the Guarantor, change
the time, manner or place of payment or any other term of, any Obligation,
exchange, release, nonperfection or surrender any collateral for, or renew or
change any term of  any of the Obligations owing to it, and may also enter into
a written agreement with Citigroup or with any other party to the Amended and
Restated Agreement or person liable on any Obligation, or interested therein,
for the extension, renewal, payment, compromise, modification, waiver, discharge
or release thereof, in whole or in part, without impairing or affecting this
Guarantee.  The Obligations of the Guarantor under this Guarantee are
unconditional, irrespective of the value, genuineness, validity, or
enforceability of the Obligations.  The Guarantor waives demands, promptness,
diligence and all notices that may be required by law or to perfect the
Counterparty's rights hereunder except notice to the Guarantor of a default by
Citigroup under the Amended and Restated Agreement.  No failure, delay or single
or partial exercise by the Counterparty of its rights or remedies hereunder
shall operate as a waiver of such rights or


--------------------------------------------------------------------------------



remedies.  All rights and remedies hereunder or allowed by law shall be
cumulative and exercisable from time to time.


4.           Representations and Warranties.  The Guarantor hereby represents
and warrants that:
(i)           the Guarantor is duly organized, validly existing and in good
standing under the laws of the State of New York;
(ii)          the Guarantor has the requisite corporate power and authority to
issue this Guarantee and to perform its obligations hereunder, and has duly
authorized, executed and delivered this Guarantee;
(iii)          the Guarantor is not required to obtain any authorization,
consent, approval, exemption or license from, or to file any registration with,
any government authority as a condition to the validity of, or to the execution,
delivery or performance of, this Guarantee;
(iv)          as of the date of this Guarantee, there is no action, suit or
proceeding pending or threatened against the Guarantor before any court or
arbitrator or any governmental body, agency or official in which there is a
reasonable possibility of an adverse decision which could affect, in a
materially adverse manner, the ability of the Guarantor to perform any of its
obligations under, or which in any manner questions the validity of, this
Guarantee;
(v)           the execution, delivery and performance of this Guarantee by the
Guarantor does not contravene or constitute a default under any statute,
regulation or rule of any governmental authority or under any provision of the
Guarantor's certificate of incorporation or by-laws or any contractual
restriction binding on the Guarantor; and
(vi)          this Guarantee constitutes the legal, valid and binding obligation
of the Guarantor enforceable in accordance with its terms, subject to


--------------------------------------------------------------------------------



the effect of any bankruptcy, insolvency, reorganization, moratorium or similar
law affecting creditors' rights generally, and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


5.           Subrogation.  Upon payment by Guarantor of any sums to Counterparty
under this Guarantee, all rights of Guarantor against Citigroup arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinate and junior in right of payment to the prior indefeasible payment
in full of all the obligations of Citigroup under the Amended and Restated
Agreement, including all Transactions then in effect between Citigroup and
Counterparty.


6.           Termination. This Guarantee is a continuing guarantee and shall
remain in full force and effect until such time as it may be revoked by the
Guarantor by notice given to the Counterparty, such notice to be deemed
effective upon receipt thereof by the Counterparty or at such later date as may
be specified in such notice; provided, however, that such revocation shall not
limit or terminate this Guarantee in respect of any Transaction effected under
the Amended and Restated Agreement which shall have been entered into prior to
the effectiveness of such revocation.  Notwithstanding anything to the contrary
in this Paragraph 6, this Guarantee shall terminate, and Guarantor shall be
released from all of the Obligations hereunder with respect to any
Transaction(s), immediately upon the transfer or assignment of such
Transaction(s) to an entity which is not an Affiliate of Citigroup (as such term
is defined in Section 14 of the Amended and Restated Agreement), if such
transfer or assignment is completed in accordance with the provisions of Section
7 of the Amended and Restated Agreement.


--------------------------------------------------------------------------------





7.           Notices.  Any notice or communication required or permitted to be
made hereunder shall be made in the same manner and with the same effect, unless
otherwise specifically provided herein, as set forth in the Amended and Restated
Agreement.


8.           GOVERNING LAW; JURISDICTION.  THIS GUARANTEE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO CHOICE OF LAW DOCTRINE AND WITHOUT GIVING EFFECT TO ANY
PROVISION THEREOF THAT WOULD PERMIT OR REQUIRE THE LAWS OF ANOTHER JURISDICTION
TO APPLY.  THE GUARANTOR HEREBY IRREVOCABLY CONSENTS TO, FOR THE PURPOSES OF ANY
PROCEEDING ARISING OUT OF THIS GUARANTEE, THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN
THE BOROUGH OF MANHATTAN IN  NEW YORK CITY.


9.           Miscellaneous.  Each reference herein to the Guarantor,
Counterparty or Citigroup shall be deemed to include their respective successors
and assigns.  The provisions hereof shall inure in favor of each such successor
or assign.  This Guarantee (i) shall supersede any prior or contemporaneous
representations, statements or agreements, oral or written, made by or between
the parties with regard to the subject matter hereof, (ii)  may be amended only
by a written instrument executed by the Guarantor and Counterparty and (iii) may
not be assigned by either party without the prior written consent of the other
party.




--------------------------------------------------------------------------------



In Witness Whereof, the undersigned has executed this Guarantee as of the date
first above written.


CITIGROUP GLOBAL MARKETS
HOLDINGS INC.


By: /s/ Daniel Richards
Name: Daniel Richards
Title: Managing Director
 